The opinion of the court was delivered b
Coulter, J.
A trust may be proved by parol. It is now too late to question that principle: Gregory v. Setter, 1 Dall. 193; German v. Gabbald, 3 Bin. 304; Wallace v. Duffield, 2 Ser. & R. 526. The evidence offered, connected with strong attending *221circumstances leading to proof, conduced to establish a resulting trust (a phrase with which the learned counsel for the plaintiff in error is entirely dissatisfied), in the opinion of the court below. It resulted from the facts that the money which paid for the land belonged to the father, who was aged and infirm; that the son acted as his agent; that he declared both before and after the deed from the vendor to him that it was his father’s property. That he stood by and heard his father call it his own property, and declare that. he would make his son a title for a part of it. That the vendor, who was called by the son as a witness to show that all the negotiation for the sale was with the son, declared often that he thought at the time the deed was made that it was wrong; he thought the deed ought to be made to the man whose money paid for the property. All these facts, if believed by the jury, together with many attending circumstances, such as the embarrassments of the son, and his need for money before that time, and the circumstance of the father having sold his plantation for $3000, shortly before the purchase, established a resulting trust in the father, and the evidence covered by the two bills of exceptions was properly admitted. It is useless to press arguments on this court as to the danger of such testimony, and the care and caution with which it ought to be received. The law allows it, and such considerations are for the jury.
But there is danger from written testimony as well as oral. Writings may be forged, and cunning may give to new papers the rust and hue of time. The calendar of crime would perhaps exhibit as many convictions for forgery as for perjury. All human testimony by which the rights and property of citizens are disposed of ought to be examined with care and circumspection. It is sufficient that our law allows the establishment .of a trust, resulting or direct, by parol: Haines v. O’Conner, 10 Watts 313; Martin v. McCord, 5 Watts 498; Swartz v. Swartz, 4 Barr 359; Murphy v. Hubert, 7 Barr 420.
This writ of error is in fact derelict against the finding of the jury.
The error assigned to the answer of the court to the third point cannot be sustained.
As a naked or abstract proposition, which in fact it is, the point is well enough, and the court below answered it in the affirmative; but, in order that the jury might not be misled, he added a few words by no means impugning or denying the plaintiff’s proposition, but essentially proper and lawful, to assist the proper application of the principle to the case in hand.
A court must be allowed that liberty, or else an artful abstract proposition might sometimes beguile a jury, if the answer of the court was yea or nay. Everything the court said was just and *222lawful. The only objection of the counsel was that the court did not administer his pill just as he made it.
There is nothing in the fourth and fifth errors assigned.
The answer of the court in fact affirms the fourth point submitted, which embodies all the deprecatory expressions of the court as to oral testimony; and only adds that although all this be true, parol evidence is not therefore to be rejected.
The answer to the sixth point contains no error. The answer of the court as to the law is in fact in favor of the plaintiff in error, but submits the facts on which it is based to the jury. This was right. ■
Judgment affirmed.